DETAILED ACTION
1. 	This office action is in reply to an application No. 16/924,960 filed on 07/09/2020.  Claims 1-6 are submitted/ presented for examination. Claim 1 is independent. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Priority
3.	This application filed on filed 07/09/2020 is a division of 15716170, filed 09/26/2017, now U.S. Patent #10878724 and application No. 15716170 is a continuation of application No. 14752873, filed 06/27/2015, now U.S. Patent #9773432 
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 02/04/2021, 03/11/2021, 07/22/2021 and 11/22/2021 have been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on July 09, 2020 are accepted. 
Specification
6.	The specification filed on July 09, 2020 is also accepted.

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]


9.	Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) and/or 102 (a) (2) as being anticipated by David E. Taylor (herein after referred as Taylor) (US Publication No. 2009/0060197 A1) (Published on March 5, 2009)

10. 	As per independent claim 1 Taylor discloses a method comprising: interacting with a control and status register (CSR) [See first how the DMA engine ref. 101 shown on figure 1, 2(a), 2(b) 2(c) and figure 3, is interacting with the data routing and control circuit ref. 102, shown on figure 1, 2(a), 2(b) 2(c) and figure 3. The combination of the DMA 101 and the data routing and control circuit 102 corresponds to the claim limitation “control and status register (CSR)”. See paragraph 0065, The DMA engine circuit 101 preferably contains a set of configuration registers that are assigned a system address range at system initialization. These extensible registers define circuit configurations, specify the location of data buffer descriptors, and control the assertion of interrupts to the system] in an interface layer [See the interface 114 and or 218 of shown on figure 1, 2(a), 2(b) 2(c) and figure 3] of a lightweight cryptographic engine (LCE) [See the integrated circuit 150, 250, and 350 shown on figures 1, 2(a), 2(b) 2(c) and figure 3 that contains a scalable cryptographic engine 103 and key management functions shown on figure 3. The scalable cryptographic engine 103 and key management functions shown on figure 3 meets the claim limitation lightweight cryptographic engine. See at least abstract, “An integrated circuit for data encryption/decryption and secure key management is disclosed. The integrated circuit may be used in conjunction with other integrated circuits, processors, and software to construct a wide variety of secure data processing, storage, and communication systems. A preferred embodiment of the integrated circuit includes a symmetric block cipher that may be scaled to strike a favorable balance among processing throughput and power consumption.”] 
to request encryption or decryption of data by the LCE [See the command request to perform cryptographic function that is transferred from DMA to the data routing and control circuit ref. 102, shown on figures 1, 2(a), 2(b) 2(c) and figure 3 via the interface 114 and or 218. See paragraph 0066, With reference to FIG. 1, input commands and data are passed from the DMA engine circuit 101 to the data routing and control circuit 102 across interface 114. Output commands and data are passed from the data routing and control circuit 102 to the DMA engine circuit 101 across interface 115. See also claim 45. a direct memory access (DMA) engine circuit in communication with the system interface circuit, the DMA engine circuit configured to transfer data to and from an integrated circuit via DMA; a data routing and control circuit in communication with the DMA engine circuit, the data routing and control circuit configured to process a plurality of control commands and control a plurality of encryption and decryption operations based at least in part on the processed control commands] the LCE embodied in one or more integrated circuits [[See the integrated circuit 150, 250, and 350 shown on figures 1, 2(a), 2(b) 2(c) and figure 3 that contains a scalable cryptographic engine 103 and key management functions shown on figure 3. The scalable cryptographic engine 103 and key management functions shown on figure 3 meets the claim limitation lightweight cryptographic engine is embodied in the integrated circuits 150, 250 and 350. See at least abstract, “An integrated circuit for data encryption/decryption and secure key management is disclosed. The integrated circuit may be used in conjunction with other integrated circuits, processors, and software to construct a wide variety of secure data processing, storage, and communication systems. A preferred embodiment of the integrated circuit includes a symmetric block cipher that may be scaled to strike a favorable balance among processing throughput and power consumption.”] ; 
reading the CSR [See the command request to perform cryptographic function that is transferred from DMA to the data routing and control circuit ref. 102, shown on figures 1, 2(a), 2(b) 2(c) and figure 3 via the interface 114 and or 218 is read by the data routing & control unit 102 before processing the commands that directs the IC 150 to load a key, set the key size, encrypt data, and decrypt data. See paragraph 0067, Functions for the data routing and control circuit 102 include processing commands that direct the IC 150 to load a key, set the key size, encrypt data, and decrypt data. With reference to the embodiment of FIG. 1, input plaintext blocks and keys are passed to the scalable symmetric block cipher circuit 103 across input interface 116. See figure 1, 114, 116. See also paragraph 0095, Read responses are routed back to the embedded processors by the data routing and control circuit. The KMP may issue key read and write commands to the NVRAM interface in cases were keys or KEKs are stored in the NVRAM]; generating at least one command based on data read from the CSR [See at least claim 45, a data routing and control circuit in communication with the DMA engine circuit, the data routing and control circuit configured to process a plurality of control commands and control a plurality of encryption and decryption operations based at least in part on the processed control commands. See figure 1, 124; figure 2(c) ref. 224; and figure 3, ref. 324]; and performing, using a crypto primitive layer in the LCE, a cryptographic operation based on the command, the crypto primitive layer including one or more cryptographic primitives [See at least claim 45, a data routing and control circuit in communication with the DMA engine circuit, the data routing and control circuit configured to process a plurality of control commands and control a plurality of encryption and decryption operations based at least in part on the processed control commands; a block cipher circuit in communication with the data routing and control circuit, the block cipher circuit being configured to perform a key-based encryption operation or a key-based decryption operation on data as specified by the data routing and control circuit. See also paragraph 0103, A key read command specifying one or more table indexes to read is passed to the IC 350 at step 800. The KMP reads the first symmetric key from the key table at the index specified by the command (step 802). A register may be used to store the current KEK. If step 804 results in a finding that the register value is not valid, then the KEK is read from the NVRAM (step 806). Once the register value is valid, the KEK is loaded into the symmetric block cipher circuit 103, and the block cipher circuit 103 encrypts the symmetric key using the KEK (step 808].


11. 	As per dependent claims 2 Taylor discloses a method as applied to claims above. Furthermore, Taylor discloses the method, wherein the one or more cryptographic primitives include:
an Advanced Encryption Standard (AES) cryptographic engine [See figure 3 the block cipher and see also paragraph 0044, “Any block cipher encryption technique that is amenable to hardware implementation can be used for the scalable block cipher circuit, such as the triple data encryption algorithm (TDEA) and the AES algorithm” See also paragraph 0029, FIG. 12 depicts an exemplary AES block cipher circuit that is fully pipelined]; 
a Secure Hash Standard (SHS) cryptographic engine [See figure 3, ref. 306, hash circuit. See also paragraph 0089, the IC 350 also contains a cryptographic hash circuit 306]; 
a random number generator [See figure 3/305 random number generator 306. See also paragraph 0087, The IC 350 can provide support for secure key generation using the RNG circuit 305]; 
and/or a memory wiper [See paragraph 0086, Data buffer 307 is not accessible from outside the integrated circuit and its contents are erased when power is removed].

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]



14.	Claims 3-6 is rejected under 35 U.S.C. 103 AIA  as being unpatentable over David E. Taylor  (herein after referred as Taylor) (US Publication No. 2009/0060197 A1) (Published on March 5, 2009) in view of Axel York Poschmann (hereinafter referred as Poshmann) (NPL, document, “LIGHTWEIGT CRYPTOGRAPHY, dissertation, Rhur-University, Bochum, Germany, Feb. 2009) (This reference is provided with the IDS)

15. 	As per dependent claims 3 Taylor discloses a method as applied to claims above. Furthermore Taylor discloses the method, wherein the SHS cryptographic engine [See figure 3, 306, “Hash Circuit”] to implement a Secure Hash Algorithm [See paragraph 0090]
Taylor substantially discloses all the limitation recited in the claim, but does not explicitly disclose the limitation “(SHA)-256 cryptographic algorithm”.
However, Poshmann on page 107/table 6.5 discloses a SHA-256 cryptographic algorithm in comparison with other cryptographic algorithms related to a lightweight hash function implementation.
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Taylor a mechanism to use the feature such as “SHA-256 cryptographic algorithm” as taught by Poshmann because this would enhance the security of the system by providing the more secure and stronger hash function implementation [Note: SHA-256 is one of the successor hash functions to SHA-1, and is relatively one of the strongest hash functions]. 

16. 	As per dependent claims 4 the combination of Taylor and Poshmann discloses a method as applied to claims above. Furthermore, Taylor discloses the method further comprising: storing the at least one command within a buffer in a buffer layer of the LCE; and fetching the at least one command from the buffer using a wrapper from a wrapper layer of the LCE. [See at least paragraph 0103, A key read command specifying one or more table indexes to read is passed to the IC 350 at step 800. The KMP reads the first symmetric key from the key table at the index specified by the command (step 802). A register may be used to store the current KEK. If step 804 results in a finding that the register value is not valid, then the KEK is read from the NVRAM (step 806). Once the register value is valid, the KEK is loaded into the symmetric block cipher circuit 103, and the block cipher circuit 103 encrypts the symmetric key using the KEK (step 808). See also paragraph 0091, Each storage location in the key table is a key index. Stored at each key index may be an encryption key, a pre-expanded decryption key, and associated key meta-data. System commands may specify the key to use for a particular cryptography operation by specifying the key index instead of explicitly passing the key. The inclusion of a key table 308 prevents the need to transfer keys prior to every operation, reducing the latency of the operation by providing immediate access to the required key.]

17. 	As per dependent claims 5 Taylor discloses a method as applied to claims above. Furthermore, Taylor discloses the method, wherein the LCE has an associated throughput greater than or equal to a target throughput [See at least abstract: A preferred embodiment of the integrated circuit includes a symmetric block cipher that may be scaled to strike a favorable balance among processing throughput and power consumption. See paragraph 0044…The ability to scale the pipelined circuit with respect to its number of rounds 1302 allows the system to meet a given throughput goal while minimizing circuit size, cost, and power consumption. See also paragraph 0061, This allows the throughput of the system interface core to be scaled to match the throughput of the scalable block cipher. Given a system throughput goal, this scalability allows the integrated circuit to achieve minimum size and power consumption.]
Taylor substantially discloses all the limitation recited in the claim, but does not explicitly disclose the limitation the target throughput is in the range of 100 kilobits per second (kbps) to 200 megabits per second (Mbps).
However, Poshmann on abstract, section 5.1.3 and table 5.2 discloses the following which meets the above claim limitation. 
In particular Poshmann’s abstract discloses the following, “in this Thesis different approaches are followed to investigate new lightweight cryptographic designs for block ciphers, hash functions and asymmetric identification schemes. A strong focus is put on lightweight hardware implementations that require as few area (measured in Gate Equivalents (GE)) as possible” See 5.1, In this Section we first describe a serialized architecture that is minimized in terms of area and power consumption in Section 5.1.1. Subsequently, we present a round-based architecture that is optimized in terms of area, speed, and energy in Section 5.1.2. For the sake of completeness, also a parallelized architecture that uses pipelining technique and generates a high throughput is presented in Section 5.1.3”, See also table 5.2, where the throughput is greater than target range of 100 kbps to 200 mbps.

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Taylor a mechanism to use the feature such as “a target throughput is in the range of 100 kilobits per second (kbps) to 200 megabits per second (Mbps)” as taught by Poshmann because this would provide devices with a constrained size and power consumption to perform cryptographic operation with a target throughput by offloading cryptographic functions from a host system and implement the cryptographic operations within a constrained size and within a constrained power budget .[See Poshmann, abstract in Section 5.1.3”, See also table 5.2]

18. 	As per dependent claims 6 the combination of Taylor and Poshmann discloses a method as applied to claims above. Furthermore, Taylor discloses the method, wherein the interface layer includes one or more interface ports [See at least figure 1, plurality interface ports such as 114, 115 and 116 and 117. See also figure 2 and 3 for the similar interface ports] and a plurality of CSRs, the CSRs to store at least one of control and/or status information related to the LCE [See at least paragraph 0065, The DMA engine circuit 101 preferably contains a set of configuration registers that are assigned a system address range at system initialization. These extensible registers define circuit configurations, specify the location of data buffer descriptors, and control the assertion of interrupts to the system. See also figure 3 and paragraph 0103, A key read command specifying one or more table indexes to read is passed to the IC 350 at step 800. The KMP reads the first symmetric key from the key table at the index specified by the command (step 802). A register may be used to store the current KEK. If step 804 results in a finding that the register value is not valid, then the KEK is read from the NVRAM (step 806). Once the register value is valid, the KEK is loaded into the symmetric block cipher circuit 103, and the block cipher circuit 103 encrypts the symmetric key using the KEK (step 808)].


Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	US Publication No. 2006/0059373 A1 to Fayad discloses  an integrated circuit chip is provided which contains one or more processors and one or more cryptographic engines. A flow control circuit having a command processor accepts requests and data via a secure external interface through which only encrypted information is passed. The flow control circuit mediates decryption of this information using one or more cryptographic keys passed to the command processor. The decrypted information is stored in a preferably volatile, on-chip memory in unencrypted form. The flow control circuit is then able to accept requests which invoke the stored, decrypted instructions. More specifically, the invoked instructions are usable to control the cryptographic engines present on the chip in ways knowable only to the one who provides the encrypted instructions. In this way, many different encryption algorithms are employable in a secure fashion.
B.	 US Patent No. 8543838 B1 discloses: Cryptographic apparatus having corresponding methods and computer-readable media comprise: a mailbox memory module to store cryptographic commands received from a client over a client bus, wherein the client is external to the cryptographic apparatus; and a secure processor to obtain the cryptographic commands from the mailbox memory module over a first secure internal bus, execute the cryptographic commands, and store a status of execution of the cryptographic commands in the mailbox memory module over the first secure internal bus, wherein the client obtains the status of the cryptographic commands from the mailbox memory module over the client bus.
C.	US Patent No. 6704871 B1 to Kaplan discloses: a secure communication platform on an integrated circuit is a highly integrated security processor which incorporates a general purpose digital signal processor (DSP), along with a number of high performance cryptographic function elements, as well as a PCI and PCMCIA interface. The secure communications platform is integrated with an off-the-shelf DSP so that a vendor who is interested in digital signal processing could also receive built-in security functions which cooperate with the DSP. The integrated circuit includes a callable library of cryptographic commands and encryption algorithms. An encryption processor is included to perform key and data encryption, as well as a high performance hash processor and a public key accelerator.
D.	See the other cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498